UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RICHARD FISHER,
Plaintiff,
v.

civil A¢rion No. 09-1910 (RJL)

ISAAC FULWOOD, JR. et al.,

S\_/&\../&\JS\/§/

Defendants.

ORDER
For the reasons stated in the accompanying Memorandum Opinion and in the
Memorandum Opinion of March 27, 2011, it is

ORDERED that Defendants’ Motion to Dismiss [Doc. # 35] is GRANTED; and it is

FURTHER ORDERED that this case is DISMISSED. This is a final appealable Order.

/

RICHARD J.TEON
‘{'1” ` United States District Judge
DATE: March , 2012